REPUBLIQUE DU CAMEROUN REPUBLIC OF CAMEROON

Paix-Travai Peace-Work-Fatherlend
MINISTERE DESE FORETS id MINISTRY OF FORESTRY

ET DE LA FAUNE AND WILDLIFE
SECRETARIAT nesalf SECRETARIAT GENERAL

DIRECTION DES FORETS DEPARTMENT OF FORESTRY

CONVENTION PROVISOIRE D'EXPLOITATION

(
CPE/MINFOFISG/PF du

Fr,

N°

e le Loi n° 94/01 du 20 Janvier 1994 porant Régime
; décret N° 95/531/PM du 23 Août 1995 fixent les
je l'arrêté N °0222/A/MINEF du 2 }
ion: de. suivi ët de controle Le & ñ

ET

Le Société Cameroon United Foresis BP 15 181 Douala représeniée je:
fonsieur DARZZI Antoine, en qualité ce Gérant

Article 1%: DISPOSITIONS GÉNÉRALES

une assiette | de coupe d'une s

(2): Le présente Con Ù d'Exploitation s'exerce sur un territoie Ge
64 461 ha dans le Domaine Forestier Permanent désigné comme étant {2 concession
forestière N° 1081 ei cont mites sont fé per ceiles de/ou des Unit

d'Aménagement N° 08 026 et CS 027 tel ou crit dans le plan de localis:

<

Generated by CamScanner
Article 2:DURÉE DE LA CONVENTION .

La présente Convention Provisoire d'Exploitation a une validité maximale de 36 mois
non renouvelable.

Article 3: CONDITIONS D'EXPLOITATION

La présente Convention Provisoire d'Exploitation est assortie d'un cahier des charges
qui comprend les clauses générales et les clauses particulières que le concessionnaire
s'engage à exécuter.

Article 4: Pour prétendre jouir du droit d'exploiter la concession forestière qui lui est
attribuée, le concessionnaire s'engage à y effectuer, à ses frais, conformément aux normes
en vigueur, et sous le contrôle technique de l'Administration chargée des Forêts, les travaux
ci-après:

- la matérialisation des limites de la concession et des assiettes de coupe
annuelles ; .

- l'inventaire d'aménagement :

-__ l'élaboration du plan d'aménagement :

-_ l'établissement d'un premier plen de gestion quinquennal :

-__ l'élaboration du plan d'opération de la première année du plan de gestion ,

-_ l'inventaire annuel d'exploitation sur les superficies à couvrir chaque année :

-__ le cas échéant, la construction d'une unité de transformation des bois issus
Concession, dans la région d'exploitation tel que défini dans le cahier
charges, ou l'équipement éventuel d'une unité existante ;

irticle 5:Le concessionnaire s'engage au cas où il n'est pas propriétaire d'une unité ci:
transformation à justifier par un contret noterié l'existence d'un partenariat avec un indus
de son choix, en vue de la transformetion des bois issus de la concession selori
modalités détaillées par le contrat de Partenariat et conformément à la législation e:
vigueur.

Article 6: DISPOSITIONS SUR L'AMÉNAGEMENT

selon les normes en vigue +1

{1}: L'inventaire d'eménegement deit être r
République du Cameroun.

Les résultats de l'inventaire d'aménégement doivent être approuvés préalablement :
l'élaboration du plan d'aménagement, per l'Adminisiresion chargée des Forêts qui délivre 2
ce effet au concessionnaire une attestation de confcrmité.

(2): Le contrôle de l'inventaire d'eménégenient contrairement à l'inventaire annue:
d'exploitation se fait au fur et à mesure que sont efteciués les fravaux, notamment dés
l'ouveriure des deux premiers layons.

(3): Le plan de sondage de l'inventaire d'aménagement doit être déposé & ie
Direction des Forêts au moins trente (30) jours avant le début des travaux de terrain
Direction des Forêts dispose de 30 jours pour délivrer une attestation de conforr
passé de délai, le concessionnaire ect réputé tacitenént détenteur de ladite attest

À * Generated by CamScanner
(4): La vérification des travaux d'inventaire se fait dès l'ouverture du 2e leyen,
conformément aux normes de vérification des travaux d'inventaire d'aménagement.

À la fin des travaux de terrain, le concessionnaire transmet à l'Administration chargée
des Forêts, le rapport d'inventaire et une disquette contenant la totalité des données saisies.
Celle-ci dispose de 45 jours pour délivrer une attestation de conformité des travaux
d'inventaire d'aménagement et du rapport d'inventaire ou pour informer le concessionnaire
des corrections à apporter ou des travaux à recommencer.

(5): Toutes les contre-expertises, à réaliser par l'Administration chargée des Forêts,
s'effectuent aux frais du concessionnaire qui enñcourt des sanctions en cas de fausses
déclarations.

(6): Le plan d'aménagement est réalisé conformément aux procédures d'élaboration et
d'approbation adoptées et publiées par le Ministère chargé des Forêts et aux documents
techniques et normatifs auxquels les dites procédures font référence.

(7): Le plan d'aménagement doit être assorti du premier plan de gestion quinquennel et
du plan d'opération de la première année du plan de gestion.

(8): Le plan d'aménagement doit être terminé et déposé à l'Administration chargée ces
Forêts six mois avant la fin de la présente convention.

Article 7:DISPOSITIONS SUR L'EXPLOITATION

(1): Le concessionnaire est tenu, cheque année, de déposer à l'Administration chargée
des Forêts, une demande d'assiette annuelle de coupe et les résultats de l'inventaire
d'exploitation pour cette assiette, qui ne peut excéder la superficie maximale fixée ser
iertes en vigueur.

(2): L'inventaire d'exploitation doit être réalisé er: conformité avec les normes env
et en dénombrant les tiges par classes de 10 cm de ciemètre.

(3): Le concessionnaire est tenu de maiérialise: et de respecter les limites d
éssiette de coupe annuelle, de respecter les diamëtres minima d'exploitation, de ter
ls carnets de chantier et les lettres de voiture, sens i réjudice de l'application de tout
euiés obligations découlant de la réolementetion en vicueur et des clauses partict
celier des charges.

(4): Le concessionnaire est tenu ce déposer c e année à l'Administration c
ces Forêts, un rapport annuel d'intervention forestière un mois après la fin de l'exer
on annuel d'opération de la société forestière ar: plus terd trois mois après
l'année financière. L

(5): Le concessionnaire est tenu de peyet l'ensemble des charges fiscales
conicimément à la législation en vioueur.

Generated by CamScanner
7

cs

Article 9: L'exécution intégrale des obligations prévues à la présente convention donne lieu
à la délivrance par le Ministre chargé des Forêts, d'une attestation de conformité aux
clauses de la Convention Provisoire d'Exploitation en vue de l'obtention d'une Convention
Définitive d'Exploitation.

Article 10: (1): L'inexécution des obligations de la présente convention entraîne au terme
de sa période de validité, son annulation pure et simple.

(2): Toutefois, le Ministre chargé des Forêts se réserve le droit d'annuler la présente
convention avant terme en cas d'irrégularités dûment constatées par une commission
d'experts techniques désignée à cet effet, nctamment le dépassement des limites ues
assiettes de coupe autorisées chaque année à l'exploitation, ou le non-paiement de
l'ensemble des charges fiscales visées à l'article 7 alinéa 5 ci-dessus.

Article 11: ACCEPTATION

Le représentant de la société signataire de la présente convention provisoire décizre
avoir pris connaissance de toutes les clauses et conditions de la convention riscie
incluant son cahier des charges et l'annexe sur le localisation de la concession quienfent
partie intégrante et déclare en accepter sans réserve toutes les dispositions.

Article 12: Le Directeur des Forêts est chargé de contrôler l'exécution de ls Pré
Convention Provisoire d'Exploitation qui prend effet à compter de la date de signa

Feit à Yaoundé, le

LU ET APPROUVÉ

POUR LA SOCIETE CUF

LE MINISTRE DES EGRE
LR ET DE LA FAUNE

L

__BARAZI Antoine

CAMEROON UNTED FOREST |

ÿ EXPLOITATION FORESTIERC

SCIFE 6435401-B /R.C. D90E2
SCIE OR —

* Generated by CamScanner
